Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 and 1/13/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “A method comprising: 5identifying modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion; deriving a modal properties vector comprising modal properties for each of the modes; performing a cluster analysis of the modes to identify clusters; assigning a poro-fluid class to the clusters based on one or more of the modal properties 10of the modes in each of the clusters; and deriving partitioned representations for the clusters based on the cluster analysis”.

Regarding Claim 15, the claim recites “A computing device comprising: a processor; a memory coupled to the processor; and instructions provided to the memory, wherein the instructions are executable by the processor and are configured to: identify modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion; derive a modal properties vector comprising modal properties for each of the modes; perform a cluster analysis of the modes to identify clusters; assign a poro-fluid class to the clusters based on one or more of the modal properties of the modes in each of the clusters; and derive partitioned representations for the clusters based on the cluster analysis”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claim 1, and apparatus for claim 15).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 
	
In claim 1, the steps of “deriving a modal properties vector comprising modal properties for each of the modes”; “performing a cluster analysis of the modes to identify clusters”; and “deriving partitioned representations for the clusters based on the cluster analysis” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0009], [0020], [0046] and [0049], as printed, hereinafter). The step of “assigning a poro-fluid class to the clusters based on one or more of the modal properties 10of the modes in each of the clusters” is a combination of mathematical concepts and a mental process, therefore, it is considered to be an abstract idea (see for example: [0009], [0046] and [0049]).

In claim 15, the steps of “derive a modal properties vector comprising modal properties for each of the modes”; “perform a cluster analysis of the modes to identify clusters”; and “derive partitioned representations for the clusters based on the cluster analysis” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0009], [0020], [0046] and [0049]). The step of “assign a poro-fluid class to the clusters based on one or more of the modal properties of the modes in each of the clusters” is a combination of mathematical concepts and a mental process, therefore, it is considered to be an abstract idea (see for example: [0009], [0046] and [0049]).

Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.

The claims comprises the following additional elements:
In Claim 1: identifying modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion.
In Claim 1, the additional element “identifying modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 

In Claim 15: identify modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion.
The preamble in Claim 15 “A computing device comprising: a processor; a memory coupled to the processor; and instructions provided to the memory, wherein the instructions are executable by the processor” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computing device, a generic processor, and a generic memory are generally recited and therefore, not qualified as particular machines. The additional element “identify modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, identifying modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion is disclosed by Jiang et al. “A comparison of clustering algorithms applied to fluid characterization using NMR T1-T2 maps of shale”, (provided by applicant, hereinafter Jiang), Figure 2, Page 53, Right, [04]; Page 55, Right, [04]; Page 56, Right, [02] & [03]; Venkataramaman et al. "Solving Fredholm integrals of the first kind with tensor product structure in 2 and 2.5 dimensions", (provided by applicant, hereinafter Venkataramanan 1), Abstract and Introduction; and Venkataramanan et al. “An Unsupervised Learning Algorithm to Compute ·Fluid Volumes From NMR T1-T2 Logs in Unconventional Reservoirs”, (provided by applicant, hereinafter Venkataramanan 2), Figure 2, Introduction, Page 622, Right, [01].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-14 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. “A comparison of clustering algorithms applied to fluid characterization using NMR T1-T2 maps of shale” (provided by applicant, hereinafter “Jiang”) in view of Venkataramaman et al. “Solving Fredholm Integrals of the first kind with tensor product structure in 2 and 2.5 dimensions” (provided by applicant, hereinafter Venkataramaman).
	
	As to claim 1, Jiang teaches “A method comprising: identifying modes in NMR T1-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with inversion (Figure 2 discloses “NMR T1-T2” and “Preserved shale (NoRM & EF samples)”; Page 53, Right, [04] teaches “ The workflow of this study is shown in Fig. 2. We collected NMR T1-T2 data from two organic-rich shales at as-received and dried at 110 °C conditions. T1-T2 data were processed and fed into 6 different clustering algorithms. Two cluster validity indices were calculated and the best algorithm was selected based on the evaluation”; Page 55, Right, [04] teaches “T1-T2 data were processed by an in-house NMR inversion package”; Page 56, Right, [02] & [03] disclose that modes or modals (modes are peaks in the NMR T1-T2 data) can be identified from T1-T2 cross-plot in Figure 5; i.e., performing the mathematical inverse of the imaging process to obtain an improved estimate of the image intensity is known as a computational method of deconvolution. Therefore, modes in NMR T1-T2 data are identified from samples of organic-rich soil using deconvolution method ); deriving a modal properties vector comprising modal properties for each of the modes (Page 55, Right, [01] & [02] teaches “Since T1 and T2 values span several orders of magnitude, a logarithmic transform is applied, which converts heavily skewed data to a more symmetric distribution (Templ et al., 2008). Fluid volume f is the third dimension of the distribution data (T1, T2, f). It is the density function of T1-T2, which represents the abundance (frequency) for a grid point (T1, T2) in terms of volume. The clustering requires converting the 3-D data (T1-T2, f ) to a 2-D T1-T2 distribution (T1, T2), where the frequency is represented by the number of points on the grid (T1, T2)”; Page 60, Left, [01]); performing a cluster analysis of the modes to identify clusters (Page 55, Right, [04] teaches “Clustering is performed on the T1-T2 manifold using scikit-learn, an open source python machine learning library (Pedregosa et al., 2011). The T1-T2 dataset is fed into the selected clustering model. The model starts the training process by iteratively learning the cluster model parameters until some convergence criteria is met (Jain et al., 1999). After completing the training process, the trained model generates the cluster label for each T1-T2 grid point”); assigning a poro-fluid class to the clusters based on one or more of the modal properties of the modes in each of the clusters (Page 55, Right, [04] discloses T1/T2 ratio range (RR) measures variation of T1/T2 ratio within the same cluster, and a good cluster represents a single fluid population and have a small variation of T1/T2 ratios over its grid point population as shown in Figure 4a; Page 58, Right, [01] discloses and identifies cluster and type of fluid. In Figure 15, cluster labels are denoted by different colors and assigned to pro-fluid classes such as bound water in blue, bound hydrocarbon in yellow, bitumen in red, kerogen in green and free fluid in purple); and deriving partitioned representations for the clusters based on the cluster analysis (Page 56, Right, [03] teaches “When partitioning fluids with different characteristic T1-T2 ratios on the maps, a good fluid partitioning boundary should have a slope which is roughly close to a constant T1/T2 ratio (Fig. 4). This results in a small difference between the slopes of the partitioning boundary and 45°, and thus a smaller AD indicates a better partitioning boundary”).”
	Jiang does not explicitly teach “regularized nonlinear inversion”.
	Venkataramanan teaches “samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion (Abstract and Introduction disclose a regularized and nonlinear inversion).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Venkataramanan into Jiang. This combination would improve efficiency in solving problems by presenting
the performance of the algorithm on simulated data in the context of nuclear magnetic
resonance measurements.

	As to claim 3, Jiang in view of Venkataramanan discloses the method of claim 1 wherein the multimodal deconvolution or decomposition is selected from the group consisting of Gaussian, Lorentzian, Voigt, exponentially modified Gaussian, and any variation thereof (Page 55, Right, [04] of Jiang teaches “T1-T2 data were processed by an in-house NMR inversion package”; Page 59, Right, [03] to Page 60, Left, [01] of Jiang discloses modals that relate to Gaussian mixture model (GMM), and the covariance matrix of GMM represents the width of the fluid volume distribution. It forms an elliptical shape in 2D, and this can be proved by eigen-decomposition of the covariance matrix; i.e., performing the mathematical inverse of the imaging process to obtain an improved estimate of the image intensity is known as a computational method of deconvolution. One of ordinary skill in the art would be able to select modals (modes) deconvolution not only from Gaussian mixture model and but also from other modal such as Lorentzian, Voigt, exponentially modified Gaussian).”

	As to claim 5, Jiang in view of Venkataramanan discloses the method of claim 1, wherein the nonlinear regularization inversion is an iterative calculation of multiple regularizations where the regularization in each iteration having a minimum misfit proceeds to the next iteration (Abstract and Introduction of Venkataramanan  discloses a regularized and nonlinear inversion; Page 1021, Left, 04 discloses that the system can demonstrate the performance of the algorithm on simulated data in the context of NMR measurements by applying iteratively until convergence of the algorithm to an optimal smoothing parameter occurs. i.e., the nonlinear regularization inversion would be an iterative calculation multiple regularizations iteratively so that the regularization in each iteration will have a minimum misfit proceeds to the next iteration).

As to claim 6, Jiang in view of Venkataramanan discloses the method of claim 
1, wherein “the poro-fluid classes are selected from the group consisting of free fluid, fluid in pores, fluid in macroporosity or fractures, fluid in inorganic pores, fluid in organic pores, free liquid, liquid in pores, liquid in macroporosity or fractures, liquid in inorganic pores, liquid in organic pores, free gas, gas in pores, gas in macroporosity or fractures, gas in inorganic pores, gas in organic pores, free oil, oil in pores, oil in macroporosity or fractures, oil in inorganic pores, oil in organic pores, free water, water in pores, water in macroporosity or fractures, water in inorganic pores, water in organic pores, clay-associated water, clay-bound water, surface relaxation-dominated fluid, surface relaxation-dominated oil, surface relaxation-dominated water, bulk relaxation-dominated fluid, bulk relaxation-dominated oil, bulk relaxation-dominated water, bulk relaxation-dominated gas, bound fluid, bound oil, bound water, capillary-bound fluid, capillary-bound water, capillary-bound oil, bitumen, bound hydrocarbon, free hydrocarbon, and any combination thereof (Introduction of Jiang discloses that NMR is a powerful technique for characterizing unconventional oil and gas resources and petrophysical quantifies such as fluid type and movable-fluid porosity; Page 57, Right, [04] and Figure 15 of Jiang also discloses fluid types can be identified such as bound water in blue color, bound hydrocarbon in yellow, bitumen in red, kerogen in green and free fluid in purple).”

	As to claim 7, Jiang in view of Venkataramanan discloses the method of claim 1, wherein “assigning the poro-fluid class to the clusters includes analyzing a location of the modes on a plot of T1/T2 ratio as a function of T1 and a plot of T1/T2 ratio as a function of T2 (Page 56, Left, [02] of Jiang discloses “RR tries to measure the variation of T1/T2 ratio within the same cluster. A fluid with similar compositions should exhibit similar properties like viscosity and molecular size, resulting in a similar T1/T2 ratios on the T1-T2 map. Thus, a good cluster, which can represent a single fluid population, should have a small variation of T1/T2 ratios over its grid point population (Fig. 4a). This means that a small RR is preferable, and a cluster with low quality will have a large RR (Fig. 4b)”; Page 56, Right, [01] to [03]; Figures 5 and 6 of Jiang also discloses assigning poro-fluid class (pore sizes or types of fluids) to the cluster. Figure 5 displays a large volume of signal from T2 < 1 ms region, and expands along the T1 axis, and the large variation of T1/T2 ratios indicates a mixture of multiple fluid components. In addition, a distinct distribution is found in the T2 > 1 ms region. After drying at 110 °C (Fig. 5b), the sample reduces its total fluid volume to 1.31 cm3.).”

	As to claim 8, Jiang in view of Venkataramanan discloses the method of claim 1 further comprising:  “acquiring T1 and T2 relaxation time data for fluids in a rock sample (Introduction of Jiang discloses T1 relaxation time which is the buildup of the magnetization, and T2 relaxation time which is the magnetization will gradually decay. NMR measurements on a natural rock often yield a distribution of T2 or T1, which can provide insight into the pore structures and fluids in the rock (Zhang and Daigle, 2016, 2017, Zhu et al., 2018)); and determining the poro-fluid classes and respective amounts of the fluids in the rock sample based on partitioned representations for the clusters (Page 55, Right, [01] of Jiang also discloses “For the obtained T1-T2 data, there is a fair amount of fluid volume in the region with ratios from 1 to 0.5, which suggests that those are valid fluid signals”; Page 55, Right, [04] discloses T1/T2 ratio range (RR) measures variation of T1/T2 ratio within the same cluster, and a good cluster represents a single fluid population and have a small variation of T1/T2 ratios over its grid point population as shown in Figure 4a; Page 58, Right, [01] discloses and identifies cluster and type of fluid. In Figure 15, cluster labels are denoted by different colors and assigned to pro-fluid classes such as bound water in blue, bound hydrocarbon in yellow, bitumen in red, kerogen in green and free fluid in purple).”

	As to claim 9, Jiang in view of Venkataramanan discloses the method of claim 8, wherein “the rock sample is a subterranean formation or a core sample from the subterranean formation (Introduction of Jiang discloses NMR is a powerful technique for characterizing unconventional oil and gas resources and use to estimate petrophysical quantities such as total porosity, movable-fluid porosity, fluid type in shale. The NMR measurements on a natural rock often yield a distribution of T2 or T1, which can provide insight into the pore structures and fluids in the rock; Page 53, Right, [02] and [03] of Jiang also discloses NMR logging operation for a subterranean formation (downhole measurements); i.e., exploring oil and gas resources in the rock structures are usually conducted in subterranean formation), and the method further comprises: managing hydrocarbons based at least in part upon the respective amounts of the fluids in the rock sample (Page 57, Right, [04] of Jiang further discloses clustering results on the T1-T2 map with 5 clusters are shown in Figures 11 and 12. The corresponding fluid types such as bound water, bound hydrocarbon, and organic matter are identified; Table 3 and Conclusions disclose five fluid components were identified using the cluster centers of GMM. The free fluid in large pores, and 4 fluid components in small pores are identified, and the 4 components are bound hydrocarbon, bound water, bitumen and kerogen; i.e., finding hydrocarbon in shales or rocks in subterranean formation are good indication of existing of oil and gas in the area).”

	As to claim 11, Jiang in view of Venkataramanan discloses the method of claim 
1, wherein “the plurality of samples comprises a plurality of core samples from a subterranean formation (Abstract of Jiang discloses NMR T1-T2 maps are collected on shale samples; Page 53, Right, [03] discloses clustering analysis on individual T1-T2 maps of shale samples is performed in the as-received state and after drying at 110 °C; Page 59, Right, [01] of Jiang also discloses “Wells in the area from which the NoRM sample was taken produce oil with around 50° API gravity and gas-oil ratios on the order of 10,000 scf/STB, while those in the area from which the EF sample was taken also produce oil with gravity around 50° API gravity but gasoil ratios around 8000 scf/STB”; Introduction of Jiang further discloses characterization of oil and gas resources and estimation of petrophysical quantities using NMR technique; i.e., exploring oil and gas resources in the rock structures are usually conducted in subterranean formation).”

As to claim 12, Jiang in view of Venkataramanan discloses the method of claim 
1, wherein “the NMR T1-T2 data from a plurality of samples comprises NMR logging data for fluids in a subterranean formation (Abstract of Jiang discloses NMR T1-T2 maps are collected on shale samples; Page 53, Right, [02] and [03] of Jiang also discloses NMR logging operation for a subterranean formation (downhole measurements); and clustering analysis on individual T1-T2 maps of shale samples is performed in the as-received state and after drying at 110 °C; Page 59, Right, [01] of Jiang further discloses “Wells in the area from which the NoRM sample was taken produce oil with around 50° API gravity and gas-oil ratios on the order of 10,000 scf/STB, while those in the area from which the EF sample was taken also produce oil with gravity around 50° API gravity but gasoil ratios around 8000 scf/STB”; Introduction discloses characterization of oil and gas resources and estimation of petrophysical quantities using NMR technique; i.e., exploring oil and gas resources in the rock structures are usually conducted in subterranean formation).”

As to claim 15, Jiang teaches “A computing device comprising: a processor; a 
memory coupled to the processor; instructions provided to the memory, wherein the instructions are executable by the processor (Page 60, Right, [02] discloses a computing device with a processor, a memory coupled to the processor, and the processor and  memory execute and run the code) and are configured to: identify modes in NMR Ti-T2 data from a plurality of samples with a multimodal deconvolution or decomposition with inversion (Figure 2, “NMR T1-T2”, “Preserved shale (NoRM & EF samples)”; Page 53, Right, [04] teaches “ The workflow of this study is shown in Fig. 2. We collected NMR T1-T2 data from two organic-rich shales at as-received and dried at 110 °C conditions. T1-T2 data were processed and fed into 6 different clustering algorithms. Two cluster validity indices were calculated and the best algorithm was selected based on the evaluation”; Page 55, Right, [04] teaches “T1-T2 data were processed by an in-house NMR inversion package”; Page 56, Right, [02] & [03] disclose that modes or modals (modes are peaks in the NMR T1-T2 data) can be identified from T1-T2 cross-plot in Figure 5; i.e., performing the mathematical inverse of the imaging process to obtain an improved estimate of the image intensity is known as a computational method of deconvolution. Therefore, modes in NMR T1-T2 data are identified from samples of organic-rich soil using deconvolution method); derive a modal properties vector comprising modal properties for each of the modes (Page 55, Right, [01] & [02] teaches “Since T1 and T2 values span several orders of magnitude, a logarithmic transform is applied, which converts heavily skewed data to a more symmetric distribution (Templ et al., 2008). Fluid volume f is the third dimension of the distribution data (T1, T2, f). It is the density function of T1-T2, which represents the abundance (frequency) for a grid point (T1, T2) in terms of volume. The clustering requires converting the 3-D data (T1-T2, f ) to a 2-D T1-T2 distribution (T1, T2), where the frequency is represented by the number of points on the grid (T1, T2)”; Page 60, Left, [01]); perform a cluster analysis of the modes to identify clusters (Page 55, Right, [04] teaches “Clustering is performed on the T1-T2 manifold using scikit-learn, an open source python machine learning library (Pedregosa et al., 2011). The T1-T2 dataset is fed into the selected clustering model. The model starts the training process by iteratively learning the cluster model parameters until some convergence criteria is met (Jain et al., 1999). After completing the training process, the trained model generates the cluster label for each T1-T2 grid point”); assign a poro-fluid class to the clusters based on one or more of the modal properties of the modes in each of the clusters (Page 55, Right, [04] discloses T1/T2 ratio range (RR) measures variation of T1/T2 ratio within the same cluster, and a good cluster represents a single fluid population and have a small variation of T1/T2 ratios over its grid point population as shown in Figure 4a; Page 58, Right, [01] discloses and identifies cluster and type of fluid. In Figure 15, cluster labels are denoted by different colors and assigned to pro-fluid classes such as bound water in blue, bound hydrocarbon in yellow, bitumen in red, kerogen in green and free fluid in purple); and derive partitioned representations for the clusters based on the cluster analysis (Page 56, Right, [03] teaches “When partitioning fluids with different characteristic T1-T2 ratios on the maps, a good fluid partitioning boundary should have a slope which is roughly close to a constant T1/T2 ratio (Fig. 4). This results in a small difference between the slopes of the partitioning boundary and 45°, and thus a smaller AD indicates a better partitioning boundary”).”
	Jiang does not explicitly teach “regularized nonlinear inversion”.
	Venkataramanan teaches “samples with a multimodal deconvolution or decomposition with regularized nonlinear inversion (Abstract and Introduction disclose a regularized and nonliner inversion).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkataramanan into Jiang. This combination would improve efficiency in solving problems by presenting the performance of the algorithm on simulated data in the context of nuclear magnetic resonance measurements.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Venkataramanan as applied to claim 1 above, further in view of Martinez (US 20110307438, hereinafter Martinez). 

As to claim 4, Jiang in view of Venkataramanan discloses the method of claim 1, wherein the regularized nonlinear inversion is selected from the group consisting of Gauss-Newton inversion, Landweber inversion, Levenberg-Marquartz inversion, Occam's inversion, and any variation thereof (Abstract and Introduction of Venkataramanan disclose a regularized and nonliner inversion; and Page 1021, Left, 01 discloses the optimization for Cτ can be performed using the inverse Newton method).
However, Jiang in view of Venkataramanan does not disclose “the regularized nonlinear inversion is selected from the group consisting of Gauss-Newton inversion, Landweber inversion, Levenberg-Marquartz inversion, Occam's inversion, and any variation thereof”.
	Martinez teaches “Gauss-Newton inversion ([0037] teaches “The center of the hyperquadric coincides with the Gauss-Newton solution of the inverse problem”; [0040] discloses nonlinear inverse problem).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Martinez into Jiang in view of Venkataramanan. This combination would optimize higher computational efficiency, and the method can be applied to abroad range of applications solving various kinds of inverse problems (Martinez, Abstract, [0191]). By combining Jiang, Venkataramanan, and Martinez, one of ordinary skill in the art would be able to select regularized nonlinear inversion not only from Gauss-Newton Inversion, but also from inversions such as Landweber inversion, Levenberg-Marquartz inversion, Occam's inversion.

	As to claim 10, Jiang in view of Venkataramanan discloses the method of claim 9, wherein “managing hydrocarbons comprises one or more of: identifying a portion of the subterranean formation from where to obtain a core sample for further analysis, and obtaining one or more core samples from the identified portion (Abstract of Jiang discloses NMR T1-T2 maps are collected on shale samples; Page 53, Right, [02] and [03] of Jiang also disclose NMR logging operation for a subterranean formation (downhole measurements); and clustering analysis on individual T1-T2 maps of shale samples is performed in the as-received state and after drying at 110 °C); Page 59, Right, [01] of Jiang further discloses “Wells in the area from which the NoRM sample was taken produce oil with around 50° API gravity and gas-oil ratios on the order of 10,000 scf/STB, while those in the area from which the EF sample was taken also produce oil with gravity around 50° API gravity but gasoil ratios around 8000 scf/STB”; i.e., exploring oil and gas resources in the rock structures are usually conducted in subterranean formation); causing a simulation or completion operation to be carried out on the subterranean formation (Page 59, Right, [02] of Jiang discloses fluid properties such as viscosity in the shale pore system can be simplified as Gaussian probability distributions for individual components, and their mixture behavior can be modelled or simulated as a mixture of Guassian probability distributions. As a result, on the T1-T2 map, the mean of the signal represents the average property value, and the spread of the property can be modeled by the covariance matrix in two dimensions).”
	However, Jiang in view of Venkataramanan does not explicitly teach “managing hydrocarbons comprises one or more of: identifying a zone of the subterranean formation for completion, and causing one or more completion operations to be carried out on the identified zone”.
	Martinez teaches “managing hydrocarbons comprises one or more of: identifying a zone of the subterranean formation for completion, and causing one or more completion operations to be carried out on the identified zone ([0048] teaches “Such seismic reflection techniques are particularly useful in hydrocarbon exploration, where subsurface distribution of terrains and its structure are mapped to delineate and assess the likelihood of potential hydrocarbon accumulations or ore deposits in oil and gas exploration”; [0063] discloses the output model parameter sets are analyzed to generate one or more measures of interest that are useful for further study and assessment. The measures of output model parameter sets indicate the most likely hydrocarbon per volume. i.e., seismic reflection techniques can be used to identify a zone of subterranean formation where the hydrocarbon are located, and the model parameter sets indicate the hydrocarbon volume in the zone, and completion operations can be carried out in the identified zone).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Martinez into Jiang in view of Venkataramanan. This combination would optimize higher computational efficiency, and the method can be applied to abroad range of applications solving various kinds of inverse problems (Martinez, Abstract, [0191]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Jiang in view of Venkataramanan as applied to claim 1, further in view of Fontenelle et al. (US 20160131628, hereinafter Fontenelle).

As to claim 13, Jiang in view of Venkataramanan discloses the method of claim 1 except wherein the plurality of samples comprise a synthetic core sample.
	Fontenelle teaches “the plurality of samples comprise a synthetic core sample” ([0010] teaches “Replicant core samples having a natural clay composition can be core samples taken from the subject subterranean formation or can be formed from compressing well cuttings from a well extending into the subject subterranean formation into a core sample. Replicant core samples having a synthetic clay composition can be produced based on a chemical analysis of well cuttings from a well extending into the subject subterranean formation”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fontenelle into Jiang in view of Venkataramanan. This combination would accurately represent samples of a composition of the subterranean formation. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Venkataramaman, further in view of Chok et al. (US 20170003411, hereinafter Chok).
As to claim 14, Jiang in view of Venkataramanan discloses the method of claim 
1 further comprising: performing a NMR logging operation for a subterranean formation (Page 53, Right, [02] and [03] of Jiang disclose NMR logging operation for a subterranean formation (downhole measurements)); analyzing data from a first portion of the NMR logging operation to produce the partitioned representations (Page 52, Right, [04] to Page 53, Left, [01] of Jiang also disclose fluid characterization using T1-T2 map defined several elliptical-shaped fluid regions on the T1-T2 maps and identify components like water, methane and kerogen as shown in Figure 1.1a.  Linear decision boundaries are chosen to partition and cut the new 2-D space into several non-overlapping subspaces where each sub-space represents one fluid type; Page 53, Right, [03] of Jiang further discloses analysis on T1-T2 maps of shale samples of logging measurement); and determining the poro-fluid classes and respective amounts of the fluids in the subterranean formation for a second portion of the NMR logging operation based on the partitioned representations (Page 53, Right, [02] of Jiang discloses analysis for NMR T2 logging measurement to identify fluid types and components from the distribution; Page 58, Right, [01] discloses and identifies cluster and type of fluid. In Figure 15, cluster labels are denoted by different colors and assigned to pro-fluid classes such as bound water in blue, bound hydrocarbon in yellow, bitumen in red, kerogen in green and free fluid in purple).”
	However, Jiang in view of Venkataramanan does not explicitly teach “analyzing data from the NMR logging operation in real-time to produce the partitioned representations”.
	Chok teaches “NMR logging operation in real-time to produce the partitioned representations ([0018] teaches “For reasons associated with the character of the
fluids undergoing assessment it is however desirable to analyse NMR log data in real-time or near real-time”; [0036] discloses information representative of the one or more properties of fluid in the formation is generated; [0082] discloses a formation porosity value can be used to provide a volumetric estimate of formation fluid(s), and the estimation includes partitioning of different fluids into respective volumes; [0044] discloses the linear formulation permits the calculations of the method in real-time).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Chok into Jiang in view of Venkataramanan. This combination would optimize real-time analysis of NMR logging data which is the partitioned representations of the poro-fluid class. By combining Jiang, Venkataramanan, and Chok, first and second portions of the NMR logging operation would be analyze and produce the partitioned representations so that the poro-fluid classes and respective amounts of the fluids in the subterranean formation can be efficiently determined. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101-rejection set forth above.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding to claim 2, the prior arts of record, alone or in combination do not teach “the multimodal deconvolution or decomposition is independent of a priori known database of fluid sources” including all of the limitations of the base claim and any intervening claims and overcome the 101 rejection set forth above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Wu US 20120065888” teaches “An apparatus and method for determining a property of an earth formation using a radial basis function derived from a catalog of rock samples. Parameters of a Thomeer capillary pressure fitting curve are derived and used for analyzing rocks with unimodal or multimodal pore size distributions”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863